DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a semiconductor device “a first gate spacer disposed on the plurality of fins and the plurality of isolation layers, and contacting the first gate structure and a top surface of the first fin” and “a distance between outer sidewalls of the first gate spacer in the first direction at a contact portion between the first gate spacer and the top surface of the first fin is less than a width, in the first direction, of the top surface of the first fin contacting the first gate spacer, the second gate spacer, and the first gate structure” along with other limitations of the claim.
Regarding claim 10, the prior art of record does not disclose or fairly suggest a semiconductor device “a first gate spacer contacting the first gate structure and a top surface of the first fin” and “a distance between outer sidewalls of the first gate spacer in the first direction at a contact portion between the first gate spacer and the top surface of the first fin is less than a width, in the first direction, of the top surface of the first fin contacting the first gate spacer, the second gate spacer, and the first gate structure” along with other limitations of the claim.
Regarding claim 15, the prior art of record does not disclose or fairly suggest a semiconductor device “a first gate spacer contacting a sidewall of the first gate structure and a top surface of the first fin;” and “a distance between outer sidewalls of the first gate spacer in the first direction at a contact portion between the first gate spacer and the top surface of the first fin is less than a width, in the first direction, of the top surface of the first fin contacting the first gate spacer and the first gate structure” along with other limitations of the claim.
The closest prior art of record are Hong et al. (US 2014/0183599 A1) and Chang et al. (US 2016/0240650 A1).
Hong teaches a finfet device (Figs. 1-2C of Hong) with gate structure having non-uniform gate width (see Fig. 2B).  The gate structure has a first portion over fin with constant gate width and a second portion over the isolation structure with non-uniform gate width.  The second portion of the gate structure has a smaller top portion and wider lower portion (see Fig. 2B of Hong).  The device has two first spacers on two sides of the gate.  However, Hong does not teach that the distance between outer sidewalls of the first gate spacer in the first direction where the first gate spacer contact the top surface of the first fin is less than a width, in the first direction, of the top surface of the first fin contacting the first gate spacer, the second gate spacer, and the first gate structure.
Chang teaches a finfet device (Fig. 2A-B of Chang).  The gate structure has a first portion over fin with constant gate width and a second portion over the isolation structure with non-uniform gate width.  The second portion of the gate structure has a smaller top portion and wider lower portion (see Fig. 2A-B of Chang). The gate structure also includes a pair of first spacers and a pair of second spacers outside of the first spacers.  However, Chang does not teach the distance between outer sidewalls of the first gate spacer in the first direction where the first gate spacer contact the top surface of the first fin is less than a width, in the first direction, of the top surface of the first fin contacting the first gate spacer, the second gate spacer, and the first gate structure (see Fig. 2A of Chang).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822